         Case 3:20-cv-00032-AC         Document 52       Filed 01/13/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CARMEN C. GARCIA and LINETTE                        Case No. 3:20-cv-00032-AC
 MONCAYO,
                                                     ORDER
                Plaintiffs,

        v.

 CITY OF SEASIDE, an Oregon municipal
 corporation, WILLIAM BARNES,
 individually, VICKI CLARK, individually,
 and TD&M ENTERPRISES, INC., an
 Oregon corporation,

                Defendants.


IMMERGUT, District Judge.

       On December 22, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) in this case, ECF 50, recommending that this Court grant Plaintiffs’

Motion for Leave to File Amended Complaint/Petition, ECF 28. No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

PAGE 1 – ORDER
         Case 3:20-cv-00032-AC         Document 52      Filed 01/13/21     Page 2 of 2




novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Acosta’s conclusions. The F&R, ECF 50, is adopted in full. Plaintiffs’ Motion for Leave to File

Amended Complaint/Petition, ECF 28, is GRANTED. Plaintiffs are instructed to file and serve

an amended complaint within fourteen days of entry of this Order.


       IT IS SO ORDERED.

       DATED this 13th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
